MEMORANDUM *
Nicholas James Doll appeals from the 42-month sentence imposed following his guilty-plea conviction for possession of firearms by a prohibited person, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm in part, and remand in part.
Doll contends that his sentence is unreasonable because the district court failed to adequately consider mitigating evidence of his personal circumstances and background in its evaluation of the factors under 18 U.S.C. § 3553(a), and because the district court failed to provide an adequate justification for the sentence. We conclude that the district court did not commit any procedural error and that the sentence is reasonable. See United States v. Carty, 520 F.3d 984, 991-96 (9th Cir. 2008) (en banc).
Doll also contends that the district court violated Fed.R.Crim.P. 32(i)(3)(C) by failing to inform the Bureau of Prisons that the district court did not rely on hearsay statements in the presentence report during sentencing. We agree. We remand to allow the district court to append its determination in this regard, specifically pages three and four of the sentencing transcript, to conform to this requirement of Rule 32. See United States v. Fernandez-Angulo, 897 F.2d 1514, 1517 (9th Cir.1990).
AFFIRMED in part, REMANDED, in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.